DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/9/21 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
From claim 1, the nature and structure of a “transaction card” and “block card” that respectively gives them the functionality to identify a transaction value and block value cannot be determined.  Here one cannot determine is such is attributed to any particular structure on the card such as a combination of indicia or is such is merely a mental process in accordance with the rules of the game.  As such, on cannot determine the metes and bounds for the claims.  Similarly in claim 5, the structure of the card that “identifies a chain symbol”, is not clear. 
At line 7, “a designated block space” lacks any clear structural relationship to the other elements.  One cannot determine if such is a physical space such as one that may be designated by some sort of indicia or if such is just a general and abstract area where a card may be placed. Presumably there would be some indicia or board necessary (as noted in claims 13-15).  However, no such combination is previously recited in the claim. 
On ln. 8, “a block that was created in a previous round” lacks any clear antecedent.  No clear step in a previous round of creating a block appears to be recited. 
Claim 4 is narrative and does not clearly recite the physical steps.  Here a “new block card” can most broadly be considered an additional element to an ordinary “block card”.  Alternatively here as it appear was the intent, the “new block card” is a replacement for the block card used to claim a block that appear to be disposed.  Hence, it appear that clarification needs to be amended into the claim to recite the physical steps intended such as “drawing” or “dealing” of a new block card. 
In claim 6, “are associated” is indefinite as one cannot determine the intended how the coin cards and created block relate.  If this association occurs merely when the number coin cards equals the sum of the transaction values or some other method, one cannot determine.  As such, clear step as to how such an association occurs should be made in the claim. 
In claim 7, “the claimed block to a block chain” lacks a proper antecedent.  It is not clear how any “blockchain” relates to the other elements.  
In claim 13, “the game play” lacks proper antecedent.  Here one cannot determine which steps require using the gameboard as recited in the claim. 
 	
Claims 2, 3 and 8-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims purely recite rules of the game that does not amount to any physical step that further limits the claimed invention.  While the recitations of claims may be informative adding clarity to how the game is played, they fail to further limit the method being claimed in terms of any further physical steps to be performed in the process. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea in the rules for playing a game without significantly more. The claim(s) recite(s) a method of playing a game using cards containing indicia. This judicial exception is not integrated into a practical application because card games are ideas relating to human interactions and rules pertaining to how such interactions are to be conducted under defined circumstances. 
To determine patent-eligibility, we perform a two-step analysis. First, we determine if the claims are directed to a patent-ineligible concept like an abstract idea. Alice Corp. Pty. Ltd. v. CLSBankInt’l, 134 S. Ct. 2347, 2355 (2014). If so, we determine if the claims contain an “inventive concept” that transforms the abstract idea into a patent-eligible application. Id. at 2357.
Here the underlying invention is directed to an abstract idea of a new set of rules for playing a card game. While two types of cards in a transaction and block card are called for they are not particular to the method and merely have to have some indicia or ability to “identify” a value for either a transaction or block.  Such is not particular to any type or arrangement of indicia as any such ability is most broadly based on the interpretation of the card indicia from the rules of the game itself.  Here an ordinary deck of cards having value indicia and indicia that can be attributed to a transaction or a block can be used in accordance with the rules of the game being recited.  As such, the combination of the cards is not sufficient to transform the abstract idea into something that is patent eligible. Further, the cards are not essential to game play rules and do not undergo physical transformation. Instead other playing substrates, such as electronic indicia, could be used. Such further weighs against the eligibility of the claims. 
Here rules involve mental activity like forming a judgment, observation, evaluation, or opinion, interpersonal interactions or relationships, human behavior such as following rules or instructions, and instructions as to how business should be conducted. Here the claims are directed to an abstract idea as was the method of conducting a card game using physical cards in In re Smith, 815 F.3d 816 (Fed. Cir. 2016). Similarly Planet Bingo, LLCv. VKGSLLC, 576 F. App’x 1005 (Fed. Cir. 2004) (non-precedential) directed to a patent ineligible method of playing a card game. Ans. 12. More on point with the cards provided in this case, In re Marco Guldenaar Holding B.V. (Fed. Cir. 2018), provided dice in a game method were not significant to render the claims patent eligible by applying printed matter doctrine, stating that "the printed indicia on each die are not functionally related to the substrate of the dice." Similarly here any indicia suggested by the cards or on the cards give them no new functionality apart from that which exists only by following the rules of the game itself that is now attempting to be patented.  
In re Smith, a precedential decision, held that claims directed to rules for conducting a wagering game are comparable to fundamental economic practices held to be abstract ideas such as a method of exchanging financial obligations in Alice and a method of hedging risk in Bilski v. Kappos, 561 U.S. 593, 611 (2010). Smith, 815 F.3d at 818—19. That the method used physical cards did not make the idea non-abstract. Smith, 815 F.3d at 819. Like the claims in Smith, claim 1 recites providing cards and allowing players play them on designated block spaces and claiming a block.  The recital of a “method” does not make claim 1 patent eligible. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1374 (Fed. Cir. 2011) (regardless of the statutory category a claim invokes, the underlying invention is considered for patent-eligibility). 
Here, the claimed the physical playing cards and coin cards do not represent inventive gaming technology and are not used in an unconventional way. They merely provide a known way to display game indicia and award game outcomes.  The addition of coin cards or “play money” is conventional to games and does not add anything significantly more to the method itself that would suggest the claimed invention to be patent eligible. See Smith, 815 F.3d at 819 (standard deck of cards). 
Likewise the addition of a gameboard in claims 12-15 are not consider to add substantially more to the idea of playing a game itself.  Substrates containing indicia which demarks and records the play of the game is conventional to most games requiring some type of game paraphernalia. Merely adding such to a game without more is not considered sufficient to transform the idea into something that is patent eligible. 
Here the claims are directed to an abstract idea of “organizing human activities” and managing a game like the bingo game in Planet Bingo. The claims in Planet Bingo recited “steps of selecting, storing, and retrieving two sets of numbers, assigning a player identifier and a control number, and then comparing a winning set of bingo numbers with a selected set of bingo numbers.” Planet Bingo, 576 F. Claims directed to managing a game of Bingo are similar to “organizing human activity” held to be an abstract idea in Alice. Id. at 1008. 
Looking at the game as a whole, there is found no improvement in improvement to gaming technology apart from the sequence of the rules being recited in the steps of the claims.  The use of playing cards and money to display and randomize game events and to award game play is not new.  Here apart from the physical steps of manipulating the game cards, steps such as “playing” and “claiming” are results of only the rules in the minds of the players. Such mental processes are patent-ineligible abstract ideas. See Elec. Power, 830 F.3d at 1354; CyberSource, 654 F.3d at 1372; Ans. 21—22.
White cards are positioned and displayed such as in claim 15 where claimed blocks and value are now displayed on a board, such is not a sufficient transformation to suggest that anything more than an abstract idea in the rules for playing a game is being recited.  Here the mere change in location of game paraphernalia and cards are not transformed to a different state or thing.  Instead, their new locations only have meaning in accordance with the rules themselves attempting to be claimed.  
More particular to the considerations of Alice, step two, the steps of using cards and money to award game events to determine a winner are fundamental gaming industry practices recited at a high level of generality and not tied to solving any known problem or producing an improvement in the gaming art to suggest that the claims recite anything significantly more than the abstract idea itself.  Here, any steps or actions that do occur during the game are not definite.  Instead they are conditional because they rely on the impressions and subjective actions of players, which are not a concrete or tangible results.    
Hence, the claims are directed to the abstract idea of rules for playing a game with card indicia, rather than specialized game play and suggest that such are directed to patent ineligible subject matter. See Elec. Power, 830 F.3d at 1355 (the claims do not require inventive types of information, components, methods, or programming; they merely select information for collection, analysis, and display, similar to ordinary mental processes); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324—25 (Fed. Cir. 2016) (claims reciting generic computer components such as an “interface,” “network,” and “database” do not add an “inventive concept” to an otherwise abstract idea); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346, 1348-49 (Fed. Cir. 2015) (claims to generalized steps performed on a computer using conventional computer activity are not patent eligible); In re TLI Comm’ns LLC Pat. Litig., 823 F.3d 607, 613—14 (Fed. Cir. 2016) (mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea and claimed telephone unit and server are normal, generic components operating in conventional ways).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711